Citation Nr: 1817368	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-31 198	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to higher staged initial ratings for posttraumatic stress disorder (PTSD), rated 30 percent prior to February 26, 2015, and 70 percent from February 26, 2015.

2.  Entitlement to a compensable initial rating for scar of the right upper scapula.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and on appeal of a June 2010 rating decision of the RO in Cleveland, Ohio.  Jurisdiction of the claims currently resides with the RO in Baltimore, Maryland 

The February 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective September 30, 2009.  The June 2010 rating decision granted service connection for scar of the right upper scapula and assigned a noncompensable rating, effective March 16, 2009.  In an April 2015 Decision Review Officer (DRO) decision, a 70 percent rating for PTSD was assigned, effective February 26, 2015.

The record reflects that the Veteran was scheduled for a February 2018 Central Office hearing, but that he cancelled this hearing request.


FINDING OF FACT

On February 27, 2018, prior to the promulgation of a decision in the appeal, the Board received written notification dated February 26, 2018 from the Veteran's representative that the withdrawal of the claims for higher initial ratings for PTSD and for scar, right upper scapula, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to higher staged initial ratings for PTSD, rated 30 percent prior to February 26, 2015, and 70 percent from February 26, 2015, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to a compensable initial rating for scar, right upper scapula, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's authorized representative has withdrawn the issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal as to entitlement to higher staged initial ratings for PTSD, rated 30 percent prior to February 26, 2015, and 70 percent from February 26, 2015, is dismissed.

The appeal as to entitlement a compensable initial rating for scar, right upper scapula, is dismissed. 




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


